Case 0:18-cv-60283-WPD Document 66 Entered on FLSD Docket 02/20/2020 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                      CASE NO. 18-60283-CIV-DIMITROULEAS
  TAMMY TAYLOR,

          Plaintiff,
  vs.


  ANGIE RAMIREZ and THE CITY OF
  FORT LAUDERDALE,

        Defendants.
  _____________________________________/

                           ORDER OF DISMISSAL WITH PREJUDICE

        THIS CAUSE comes before the Court on the Parties’ Joint Stipulation for Dismissal [DE

  65], (the “Stipulation”), filed herein on February 19, 2020. The Court has considered the

  Stipulation and is otherwise fully advised in the premises.

        It is hereby ORDERED AND ADJUDGED as follows:

          1. The Stipulation is APPROVED;

          2. This case is hereby DISMISSED with prejudice;

          3. The Court retains jurisdiction solely for the purpose of enforcing the settlement

              agreement.

          4. The Clerk is directed to CLOSE this case.

        DONE AND ORDERED in Chambers in Fort Lauderdale, Broward County, Florida

  this 20th day of February, 2020.




  Copies furnished to:
  All Counsel of Record
